United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1656
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Michael Ray Teel

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: August 9, 2022
                             Filed: August 15, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

        Michael Ray Teel appeals after he pled guilty to being a felon in possession
of a firearm. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.
       Teel objects to the Guidelines-range sentence the district court 1 imposed.
Counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which he challenges the sentence as
unreasonable. The court did not impose an unreasonable sentence. The record
reflects that the court considered the 18 U.S.C. § 3553(a) factors, recognized its
authority to vary downward, but declined to do so after considering Teel’s arguments
and the record. See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir.
2009) (en banc) (in reviewing sentences, appellate court first ensures no significant
procedural error occurred, then considers substantive reasonableness of sentence
under abuse-of-discretion standard; abuse of discretion occurs when court fails to
consider relevant factor, gives significant weight to improper or irrelevant factor, or
commits clear error of judgment in weighing appropriate factors); see also United
States v. Lewis, 593 F.3d 765, 773 (8th Cir. 2010) (denial of downward variance was
reasonable, as court considered arguments for downward variance and exercised its
discretion in rejecting them); cf. United States v. St. Claire, 831 F.3d 1039, 1043
(8th Cir. 2016) (within-Guidelines sentence is accorded a presumption of substantive
reasonableness on appeal).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                         -2-